Citation Nr: 0918218	
Decision Date: 05/14/09    Archive Date: 05/21/09

DOCKET NO.  06-03 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1. Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

2. Entitlement to service connection for a skin condition of 
the feet.

3. Entitlement to a higher initial rating for type II 
diabetes mellitus (DM II) associated with herbicide exposure, 
currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to 
October 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from November 2004 and August 2006 rating decisions 
by a Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The Veteran's appeal originally included a 
claim for service connection for varicose veins.  This issue 
was withdrawn during his hearing before the undersigned in 
February 2009.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Increased Ratings: Diabetes Mellitus and Related 
Complications

At his February 2009 hearing, the Veteran asserted that his 
service-connected diabetes mellitus had worsened, and that he 
now has additional complications related to his diabetes 
including, but not limited to, neuropathy of the lower 
extremities, retinopathy, erectile dysfunction, skin lesions 
of the legs/feet, and hypertension.  In this regard, 
complications of diabetes mellitus are to be evaluated 
separately unless they are part of the criteria used to 
support a 100 percent evaluation.  Recent VA treatment 
records document numerous complaints and treatment for 
blurred vision, lesions/ulcerations of the leg and feet, and 
lower extremity tingling, numbness and swelling.  VA records 
also show current diagnoses of both diabetic and autonomic 
neuropathy.  



The Board notes that the last VA examination conducted for 
the Veteran's diabetes mellitus was in April 2006.  At that 
time, there was no clinical evidence of any complications 
secondary to diabetes mellitus.  However, the Board finds 
that, in light of the Veteran's February 2009 testimony, and 
considering the evidence contained in the most recent VA 
treatment records (including a neuropathy diagnosis), the 
2006 examination is too remote and outdated to assess the 
current status of the Veteran's diabetes mellitus and 
complications thereof.  

In the case of a disability compensation claim, VA's duty to 
assist includes providing a medical examination or obtaining 
a medical opinion when necessary to make a decision on the 
claim. 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 
3.159(c)(4) (2008).  A VA examination is necessary to obtain 
the current status of the Veteran's diabetes mellitus with 
neuropathy, and in particular to determine what diabetes-
related complications exist, and whether the Veteran's DM II 
currently requires a regulation of activities which is 
required for the next higher rating.  See 38 C.F.R. § 4.119, 
Diagnostic Code 7913 (2008).  

Service Connection: Skin Condition of the Feet and PTSD

The Veteran is also seeking service connection for PTSD and a 
skin condition of the feet.  Review of his contentions, 
including those made before the undersigned at his hearing in 
February 2009, shows that the claimed skin condition, 
described by the Veteran as "jungle rot" or athlete's foot, 
dates from a condition that he asserts began during service.  
Indeed, service treatment records dated in October 1969 show 
treatment for athlete's foot and a related rash.  The Veteran 
asserts that he sought treatment for this skin condition soon 
after separation from service in 1970.  In particular, he 
contends that private treatment records from either the 
Medical Center in Macon, Georgia and/or Macon Northside 
Hospital should document continued, post-service treatment 
(i.e., 1970 through 2002-see page 30 of hearing transcript).  
While the file contains an emergency room report dated in 
January 2002, it does not contain any other records from 
Macon Northside Hospital or Dr. W. Rios.  (Also see Veteran's 
statement of September 2004.)  It does not appear that any 
attempts have been made to obtain these records; accordingly, 
VA must make reasonable efforts to procure such records as 
part of this remand.  

Further, the Veteran does have current diagnoses related to 
skin conditions of the feet, including chronic tinea pedis, 
onychomycosis, and statis dermatitis, but he has not been 
afforded a compensation examination for the purpose of 
determining whether there is a relationship with service.  In 
light of the in-service evidence of athletes foot, the 
Veteran's contentions regarding continued symptomatology and 
the current treatment records diagnosing chronic tinea pedis, 
and the Board believes such an examination is necessary.  See 
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2008); and McLendon v. Nicholson, 20 Vet. App. 79 (2006) 
(stipulating that VA's duty to assist Veterans, pursuant to 
the VCAA, includes the duty to obtain a medical examination 
and/or opinion when necessary to make a decision on a claim).  

With respect to the PTSD claim, the Veteran believes that his 
PTSD is the result of various in-service stressors that 
occurred while he was stationed in Da Nang, Vietnam, from 
June 1969 to June 1970.  The record includes a stressor 
statement received in February 2005 (as part of the Notice of 
Disagreement) in which the Veteran detailed his asserted 
stressor events.  

Specifically, the Veteran contends that his unit (Marine 
Aircraft Group-16, 1st Marine, Air Wing) came under mortar 
and rocket attacks while he was stationed in Da Nang.  He 
specifically stated that these nighttime attacks occurred on 
or around February or March 1970.  The attacks lasted 
approximately 30 minutes and the dispensary and/or hospital 
was destroyed in this attack.  (See page 13 of the hearing 
transcript.).  

The second stressor described by the Veteran occurred in June 
1969, shortly after his arrival in Vietnam.  He described 
being in a "transit hooch" in Da Nang; he was told he had 
to go to Phu Bai via helicopter to build bunkers; when he was 
in-flight to Phu Bai, his helicopter came under ground fire, 
and his friend was struck in the back with a bullet.  (See 
pages 16 to 18 of the hearing transcript.)  The Veteran is 
unable to recall the name of this person but indicates it was 
either Garrett or similar to his own name.  (See also the 
stressor statement provided by the Veteran in February 2005.)

A third stressor described by the Veteran had to do with a 
refueling incident.  He refused to refuel a helicopter 
because the pilot had not turned off the engine.  His friend 
was ordered to do so and was pulled into the helicopter 
blades and killed.  The Veteran reported that he found his 
friend's teeth at the end of the flight line.  (See also page 
17 - 18 of the hearing transcript and the stressor statement 
provided by the Veteran in February 2005.)  The Veteran 
indicates that this occurred during then end of his tour in 
Vietnam, and that he had been training the man who was killed 
in the helicopter blades.  The Veteran's tour ended in June 
1970 so the event may have occurred in April, May, or June of 
1970.  

The Board notes that verification of his stressors has not 
been attempted by the RO.  However, the Veteran's stressor 
statements outlined above suggest possible application of the 
ruling of the United States Court of Appeals for Veterans 
Claims (Court) in Pentecost v. Principi, 16 Vet. App. 124 
(2002), where it was held that the Veteran's unit records 
constituted independent descriptions of rocket attacks that 
were experienced by the Veteran's unit when he was stationed 
in Vietnam, which, when viewed in the light most favorable to 
the Veteran, objectively corroborated his claim of having 
experienced rocket attacks.  The Court reiterated that, 
although the unit records did not specifically identify the 
Veteran as being present during the rocket attacks, the fact 
that he was stationed with a unit that was present while such 
attacks occurred suggested that he was in fact exposed to the 
attacks.  No action has been taken with Joint Service Records 
Research Center (JSRRC) to verify such artillery/mortar 
attacks.  

Therefore, to ensure full compliance with due process 
requirements, this case is REMANDED to the AMC/RO for the 
following:

I.  Skin Condition of the Feet

a.  After securing the necessary 
release(s), the AMC/RO should obtain those 
records that have not been previously 
secured from the Medical Center in Macon, 
Georgia, and/or from the Macon Northside 
Hospital for medical treatment of his 
tinea pedis (or related skin conditions) 
prior to 2002, if any, and associate those 
records with the claims folder.

To the extent that an attempt to obtain 
these records proves fruitless, the claims 
file should contain documentation of the 
attempts made.  The Veteran and his 
representative should also be informed of 
the negative results and be given 
opportunity to secure the records.

b. The RO/AMC should arrange for the 
Veteran to undergo the appropriate VA 
medical examination to ascertain the 
current nature and extent of his skin 
condition of the feet, also claimed as 
chronic tinea pedis, or athlete's foot.  
The claims folder must be made available 
for review in connection with this 
examination.  The examiner(s) should 
provide complete rationale for all 
conclusions reached.  
The examiner is specifically asked to 
provide an opinion as to the following: 

Is it at least as likely as not 
(probability 50 percent or more) that the 
skin condition of the feet, claimed as 
tinea pedis/athlete's foot, had its onset 
in service, or is otherwise related to 
service? 

II. PTSD 

a. The RO should prepare a summary of the 
claimed in-service stressors.  This 
summary and all associated documents, 
including copies of his service personnel 
records and any other relevant evidence 
should be sent to U.S. Army and Joint 
Services Records Research Center(JSRRC), 
Kingman Building, Room 2C08, 7701 
Telegraph Road, Alexandria, VA  22315-
3802.  The JSRRC should be requested to 
provide any information available which 
might corroborate the Veteran's alleged 
stressors and any other sources that may 
have pertinent information.

b. In particular, the JSRRC should be 
asked to verify that the Marine Aircraft 
Group-16 (1st Marine, Air Wing) came under 
artillery, rocket, or mortar attacks at Da 
Nang between February 1, 1970 and March 
31, 1970.  Additionally, the JSRRC should 
be asked to verify any deaths or injuries 
resulting from helicopter attacks while en 
route from Da Nang to Phu Bai in June 
1969.  Finally, the JSRRC should be asked 
to verify any deaths due to a refueling 
accident occurring in April, May, or June 
1970.  If additional information is 
requested by JSRRC in order to verify a 
claimed stressor, the Veteran should be 
notified of this.

c. If the RO verifies the presence of an 
in-service stressor, a VA psychiatric 
examination should be performed in order 
to determine the etiology, nature and 
severity of any psychiatric illness, to 
include PTSD.  The claims folder and a 
copy of this Remand must to be made 
available to the examiner in conjunction 
with the examination.  All indicated tests 
are to be conducted.  The RO is to inform 
the examiner that only a stressor(s) which 
has been verified may be used as a basis 
for a diagnosis of PTSD.  If the diagnosis 
of PTSD is deemed appropriate, the 
examiner should specify whether each 
stressor found to be established by the 
record was sufficient to produce the PTSD, 
and whether there is a link between the 
current symptomatology and one or more of 
the in-service stressors.  A complete 
rational of any opinion expressed should 
be included in the examination report.

III. Diabetes mellitus and related 
complications

a. Schedule the Veteran for the 
appropriate VA examinations to determine 
the current status of the service-
connected diabetes mellitus with 
neuropathy, and complications thereof.  
Examinations provided should include, but 
are not limited to: nerves, arteries and 
veins, skin, and eye.  The claims file 
must be reviewed in conjunction with 
theses examinations.  

b. The examiner is asked to describe the 
current status of the Veteran's service 
connected diabetes mellitus, and answer 
the following: 

	(i) whether there have been episodes of 
hypoglycemic 	reaction or ketoacidosis 
requiring hospitalization, and 	if so, 
how many and when; and 

	(ii) whether the regulation of 
activities, meaning 	avoidance of 
strenuous occupational or recreational 
	activities, is required due to blood 
sugar control for 	diabetes.

c. Further, the examiner should clearly 
identify all current complications of 
diabetes and describe the current 
manifestations of such.  The following 
claimed complications should be 
specifically addressed: coronary artery 
disease, hypertension, peripheral vascular 
disease, retinopathy and/or cataracts, 
peripheral neuropathy, skin disease, 
erectile dysfunction, and nephropathy 
(urinary frequency).  

d.  If such diabetes-related complications 
are identified, the examiner must provide 
an opinion indicating whether it is at 
least as likely as not (50 percent or 
greater probability) that those 
complications are caused by, or aggravated 
by, his service-connected diabetes 
mellitus.  

Finally, the RO should readjudicate the 
Veteran's claims.  If the benefits sought 
on appeal remain denied, the Veteran and 
his representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




